[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: MOTION FOR ARTICULATION
In overruling the plaintiff's objection to defendant's Motion to Reopen Judgment, the court in effect intended to grant the defendant's Motion to Reopen which is dated February 19, 1998.
In granting the plaintiff's Motion for Articulation, the court finds that although default entered on February 7, 1997, the defendant, by virtue of an affidavit filed on its behalf, did not receive notice until January 30, 1998, therefore the Motion to Reopen was timely filed, Habura v. Kochanowicz,
CT Page 586140 Conn. App. 590 (1996).
Stengel J.